In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00342-CR

____________________


EX PARTE WESLEY CAREY, JR.




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 09-06507




MEMORANDUM OPINION
 On July 16, 2009, the trial court denied Wesley Carey, Jr.'s application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  We received no response.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Carey's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered August 31, 2009
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.